DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Art
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-9, 11, 13-14, 17, 20-22, and 27-30 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US20180352033A1 Pacella in view of Jamsrandorj (DECENTRALIZED ACCESS CONTROL) in view of Lawson US11019159 as evidenced by techtarget.
Regarding claims 1, 11, 13, and 14 Pacella is directed towards Blockchain technology with Microservices as noted in the TITLE (“BLOCKCHAIN MICRO-SERVICES FRAMEWORK”). The best overview of Pacella is Fig. 5 which shows (i) a client device, (ii) microservice platform, and (iii) the blockchain. Using API’s/ABI’s, client applications may utilize microservices which have access to a framework with modules (Fig. 3). A microservice may have multiple instances (Fig. 7 Item 320-2 (showing three blocks under B)) and each microservice may utilize multiple logical components from said framework (Fig. 7 Items 425-435 connecting to microservices).
Pacella teaches a “call” and “response” (Compare Fig. 5 Items 510 with Fig. 5 Item 550) as follows: 
…for a first microservice from a first microservice server, among a plurality of microservice servers (Fig. 1 Item 124; 0025 (explaining that microservices can be on “124 [or] may be included within a service node 130”));
…for the first microservice in a database (0001 (blockchain as “ledger database”)) stored in a distributed ledger in a network (Fig. 1 Item 140 (“distributed” network); 0001, 0013, 0036), the first microservice being associated with the database (Fig. 1 Item 140 (“distributed” network); 0001, 0013, 0036), and the distributed ledger providing data integrity (0022 (hashes providing “ensur[ance] that blocks…are…undamaged and unaltered”)) and storing microservice information (Fig. 4 (showing services/capabilities); 0042 (providing keys), 0046 (providing client management), 0047 (providing analytics)) associated with an instance of the first microservice (0056 (“particular instance of a framework component”), 0060 (“difference number of instances of each microservice 320”), 0061-0063 (same/similar); see also (“leverage the same micro-service 320….[and] can call as many…as needed.”));
receiving, at the at least one processor, a microservice request for the first microservice (Fig. 3 Items 310 (Application Level), 320 (Microservice Level) through 340 (API), Fig. 5 Items 510 ; 0033 (“initiated…for a particular micro-service”), 0055-0056 (providing detail as to API call));
determining, via the at least one processor, the microservice information associated with the instance of the first microservice by querying the distributed ledger (Fig. 5 Item 520; 0056), the microservice information…
providing, by the at least one processor, the microservice information associated with the instance of the first microservice (Fig. 5 Item 550; 0059, 0067)…

While Pacella does provide security measures such as key management (Fig. 4 Item 435) and client management (Fig. 4 Item 455), these items are provided through the framework on the blockchain. However, Pacella does teach that the Micro-service platform 124 acting as a gatekeeper since it has a “registration component” (0020). Further, the admin server 122 or microservice platform 124 allow for “validating an API call” from clients (0020).1
Pacella does not teach (i) registering microservices which are associated with location information and (ii) authorization from authentication:
receiving, at least one processor, a microservice registration request…documenting, via the at least one processor, a microservice registration…
… including authentication information and location information, the location information including at least one of an Internet Protocol address, a Uniform Resource Identifier of the instance of the first microservice, a Uniform Resource Location of the instance of the first microservice, a Uniform Resource Name of the instance of the first microservice, a process number or a process name;
determining, via the at least one processor, an authorization to access the first microservice based on the authentication information; and
based on the authorization.
Jamsrandorj teaches (i) authorization/authentication with a token and (ii) the creation of microservices with a location to be granted access as follows:
receiving, at least one processor, a microservice registration request (p. 38 (“<<create microservice>>” from client application))…documenting, via the at least one processor, a microservice registration (p. 38 (<<create microservice>> to the Blockchain node which is “<<datastorage>>”))
… including authentication information (p. 40 (“<<generate token>>”), p. 41 (“<<…with decrypted token>>”)) and location information, the location information including at least one of an Internet Protocol address, a Uniform Resource Identifier of the instance of the first microservice, a Uniform Resource Location of the instance of the first microservice, a Uniform Resource Name of the instance of the first microservice, a process number or a process name (p. 38 (“uri” at “http://mgl.usask.ca”); see also p. 36 (explaining REST for invoking microservice), p. 44 (showing URI with RESTful));
determining, via the at least one processor, an authorization to access the first microservice based on the authentication information; and (p. 42 (“<<verify signed token>>”))
based on the authorization (p. 42 (“<<verify signed token>>”)).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify provider network (Fig. 1 Item 120 with Admin server 122 and Microservices platform 124 therein)) of Pacella with the access and transfer system of Jamsrandorj in order to “share digital resources with various partners[.]” Jamsrandorj at ii.

Jamsrandorj teaches URI during the creation of the microservice (p. 38; see also p. 44 (using REST with URI)), Jamsrandorj does not expressly teach the use of the URI (or endpoints or API endpoints2) to retrieve the use of microservices (p. 42 (finding no URI)).
Without conceding that Pacella-Jamsrandorj wholly teach, Examiner submits that Lawson teaches the use of API endpoints for accessing microservices. Similar to Jamsrandorj, Lawson uses the RESTful API, HTTPs protocols, and URI’s to express the paths. Compare Jamsrandorj (p. 28 (explaining REST with HTTP), p. 44 (“REST leverage existing well-known standards such as…URI[.]”)) with Lawson at Fig. 13 Item 1383 (API block) & col. 33 l. 49 to col. 34 l. 7 (“The resources can be expressed as URI’s or resource paths. The RESTful API resources can be responsive to different types of HTTP methods such as GET, Put [sic, PUT], POST and/or DELETE.”). 
Directed towards a “MICRO-SERVICES COMMUNICATION PLATFORM,” as indicated in the TITLE, Lawson teaches as follows:
[accessing microservices using] the location information including at least one of an Internet Protocol address, a Uniform Resource Identifier of the instance of the first microservice, a Uniform Resource Location of the instance of the first microservice, a Uniform Resource Name of the instance of the first microservice, a process number or a process name (col. 33 l. 49 to col. 34 l. 7);

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Pacella-Jamsrandorj with the API Service (Fig. 1 Item 101) of Lawson in order to map an URI with micro-service usage to provide “metadata” and the like about an event (col. 23 ll. 20-35).

Regarding claim 2 Jamsrandorj teaches: 
wherein the microservice request includes an identifier of the first microservice (p. 41 <<share_id>>, p. 42 <<shareid>>) 

Regarding claim 5 Jamsrandorj teaches: 
receiving at least one of a registration request or a deregistration request related to at least one of a second microservice or an instance of a second microservice; and (p. 36 (“Revoking access rights(s)”))
documenting a registration or a deregistration of the second microservice or the instance of the second microservice in the distributed ledger (p. 36 (maintaining with blockchain “historical records of the access control system”)).

Regarding claim 6 Jamsrandorj teaches: 
transferring an amount of cryptocurrency (p. 41 (“Bitcoin is a cryptocurrency, which allows the transfers of digital assets”))…, the first account being related to an accessing entity issuing the microservice request (p. 33 “access to services”)…being related to a microservice entity operating the first microservice or the instance of the first microservice (p. 33 Items S5 or S4). 
Neither Pacella nor Jamsrandorj teach:
from a first account to a second account via the at least one processor… and the second account
Lawson teaches:
from a first account to a second account via the at least one processor… and the second account (Fig. 2 Item S210; col. 12 ll. 45-57)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combined teachings of Pacella-Jamsrandorj with the account management of Lawson in order to organization to agree on rules when sharing microservices and pay for service (Jamsrandorj at p. 72).

Regarding claim 7 Pacella teaches: 
where the transferring of the amount of…is executed via a smart contract (Fig. 4 Item 420; 0039).
Pacella does not teach:
cryptocurrency
Jamsrandorj teaches:
cryptocurrency (p. 14)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combined teachings of Pacella with the teachings of Jamsrandorj in order to pay users for services.

Regarding claim 8 Lawson teaches:
determining, via the at least one processor, the first account based on the microservice request (col. 7 ll. 45-67 (“Metering preferably includes recording who….”)).

Regarding claim 9 Pacella teaches: 
wherein the distributed ledger includes at least one of a blockchain, a blocktree or a tangle (0001 (blockchain as “ledger database”)).

Regarding claim 17 Jamsrandorj teaches: 
transferring an amount of cryptocurrency (p. 14)…being related to an accessing entity issuing the microservice request (p. 33 “access to services”)…being related to a microservice entity operating the first microservice or the instance of the first microservice (p. 33 Items S5 or S4). 
Neither Pacella nor Jamsrandorj teach:
from a first account to a second account via the at least one processor, the first account 
and the second account 
Lawson teaches:
from a first account to a second account via the at least one processor, the first account 
and the second account (Fig. 2 Item S210; col. 12 ll. 45-57) 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combined teachings of Pacella-Jamsrandorj with the account management of Lawson in order to organization to agree on rules when sharing microservices (Jamsrandorj at p. 72).

Regarding claim 20 Jamsrandorj teaches: 
transferring an amount of cryptocurrency (p.14)…being related to an accessing entity issuing the microservice request (p. 33 “access to services”)…being related to a microservice entity operating the first microservice or the instance of the first microservice (p. 33 Items S5 or S4).
Neither Pacella nor Jamsrandorj teach:
from a first account to a second account via the at least one processor… and the second account, the first account
Lawson teaches:
from a first account to a second account via the at least one processor… and the second account, the first account… (Fig. 2 Item S210; col. 12 ll. 45-57)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combined teachings of Pacella-Jamsrandorj with the account management of Lawson in order to organization to agree on rules when sharing microservices (Jamsrandorj at p. 72).

Regarding claim 21 Pacella teaches: 
wherein the distributed ledger includes at least one of a blockchain, a blocktree or a tangle (0001 (blockchain as “ledger database”)).

Regarding claim 22 Pacella teaches: 
wherein the distributed ledger includes at least one of a blockchain, a blocktree or a tangle (0001 (blockchain as “ledger database”)).

Regarding claim 27 Jamsrandorj teaches: 
wherein the location information includes a location of a virtual or real server hosting the instance of the first microservice (p. 35 (showing Organizations with servers), p. 38 (“uri” at “http://mgl.usask.ca”)); see also Lawson (col. 33 l. 49 to col. 34 l. 7).

Regarding claim 28 Pacella teaches:
wherein the querying queries the distributed ledger (Fig. 5 Item 520; 0056) in response to the microservice request (Fig. 3 Items 310 (Application Level), 320 (Microservice Level) through 340 (API), Fig. 5 Items 510; 0033 (“initiated…for a particular micro-service”), 0055-0056 (providing detail as to API call)) 
Pacella does not teach:
and prior to determining the authorization to access the first microservice.
Jamsrandorj teaches:
and prior to determining the authorization to access the first microservice (p. 42 (“<<verify signed token>>”)).

Regarding claim 29 Pacella teaches:
wherein the at least one memory stores instructions that, when executed by the at least one processor, causes the at least one processor to receive the microservice request for the first microservice from a client, the client being different from the first microservice server (Fig. 5 Item 150).

Regarding claim 30 Pacella teaches:
wherein the process number is the process number of the instance of the first microservice (Fig. 7 Item B (showing three instances), Fig. 8 Items D-1 to D-100; 0063), and the process name is the process name of the instance of the first microservice (Fig. 8 Items “A”, “B”, or “C”; 0063).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Database Systems The Complete Book Molina et al. (defining query)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685       

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                         

	


    
        
            
        
            
    

    
        1 Examiner notes that Admin server 122 and 124 are under the provider network 120 (Fig. 1).
        2 According to techtarget, an API endpoint is “code that allows two software programs to communicate with each other….In other words, API endpoints are the specific digital location where requests for information are sent by one program to retrieve the digital resource that exists there.”